DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to a Preliminary Amendment filed on 12/31/2019.
	Currently, claims 1-18 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 11/17/2020. The IDS has been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Claims 2 and 11 each recites “the light reflective layer covers lateral sides of the black matrix layer.” However, the drawings of the present application do not show the light reflective layer covers lateral sides of the black matrix layer. According to Fig. 2 of the present application, two light reflective layers 4 each cover a lateral side of respective black matrix layers 3, rather than having one light reflective layer covers multiple lateral sides of a single black matrix layer as suggested in the claim.
Therefore, the feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 6 and 15 are objected to because of the following informalities: 
Regarding claims 6 and 15, each of the claims 6 and 15 includes identical limitations with their intervening claims 5 and 14. It is suggested to remove repetitive claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9-12, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0159043 A1 to Sakariya et al. (“Sakariya”).

    PNG
    media_image1.png
    486
    814
    media_image1.png
    Greyscale

Regarding independent claim 1, Sakariya in Fig. 6B teaches a display panel (¶ 64, active matrix display panel), comprising a substrate layer 102 (¶ 40, TFT substrate 102), a luminescent layer 400 (¶ 65, micro LED device 400 emitting light i.e., luminescent layer), and a plurality of composite black matrix layers 126, 142 (Fig. 6B, ¶ 67 & ¶ 41, bank structure layer 126 formed of 
wherein the luminescent layer 400 is disposed on the substrate layer 102, the composite black matrix layers 126, 142 are disposed beside two sides of the luminescent layer 400 (Fig. 6B) and are disposed on the substrate layer 102, and each of the composite black matrix layers 126, 142 comprises a black matrix layer 126 (¶ 67 & ¶ 41, bank structure layer 126 formed of a black matrix) and a light reflective layer 142 (¶ 67 & ¶ 46, bottom electrode 142 is formed of a reflective layer).
	Regarding claim 2, Sakariya in Fig. 6B further teaches the black matrix layer 126 is disposed on the substrate layer 102, and the light reflective layer 142 covers lateral sides of the black matrix layer 126 (Fig. 6B).
Regarding claim 3, Sakariya in Fig. 6B further teaches the black matrix layer 126 is disposed on the substrate layer 102, and the light reflective layer 142 is disposed on the black matrix layer 126 (Fig. 6B).
Regarding claim 7, Sakariya in Fig. 6B further teaches the light reflective layer 142 is disposed on the substrate layer 102, and the black matrix layer 126 is disposed on (i.e., in proximity to) the light reflective layer 142.
Regarding claim 9, Sakariya in Fig. 6B further teaches the light reflective layer 142 is made of metals or organic materials (¶ 44-¶ 45, light reflective layer 142 is formed from the patterned conductive layer made of metals or organic polymer).
Regarding claim 10, Sakariya in Figs. 6B and 10 further teaches a display device 1000 (¶ 81, display system 1000), comprising a main body 1000 (Fig. 10 & ¶ 81, display system 1000); wherein the display panel 100 of claim 1 is disposed on the main body 1000 (Figs. 6B, 10 & ¶ 81).
Regarding claim 11, Sakariya in Fig. 6B further teaches the black matrix layer 126 is disposed on the substrate layer 102, and the light reflective layer 142 covers lateral sides of the black matrix layer 126 (Fig. 6B).
Regarding claim 12, Sakariya in Fig. 6B further teaches the black matrix layer 126 is disposed on the substrate layer 102, and the light reflective layer 142 is disposed on the black matrix layer 126 (Fig. 6B).
Regarding claim 16, Sakariya in Fig. 6B further teaches the light reflective layer 142 is disposed on the substrate layer 102, and the black matrix layer 126 is disposed on (i.e., in proximity to) the light reflective layer 142.
Regarding claim 18, Sakariya in Fig. 6B further teaches the light reflective layer 142 is made of metals or organic materials (¶ 44-¶ 45, light reflective layer 142 is formed from the patterned conductive layer made of metals or organic polymer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 8, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya.
Regarding claim 4, Sakariya in Fig. 6B teaches a thickness of the black matrix layer 126 is between 1µm – 50µm (¶ 43), which overlaps the claimed range of less than 10µm. 
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the black matrix layer thickness of between 1µm – 50µm taught by Sakariya overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 5, Sakariya in Fig. 6B teaches a thickness of the black matrix layer 126 is between 1µm – 50µm (¶ 43), which overlaps the claimed range of less than 2µm.
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the black matrix layer thickness of between 1µm – 50µm taught by Sakariya overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Sakariya does not explicitly disclose a thickness of the light reflective layer ranges from 2µm to 8µm.
However, it would have been obvious to form the thickness of the light reflective layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 6, Sakariya in Fig. 6B teaches a thickness of the black matrix layer 126 is between 1µm – 50µm (¶ 43), which overlaps the claimed range of less than 2µm.
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the black matrix layer thickness of between 1µm – 50µm taught by Sakariya overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Sakariya does not explicitly disclose a thickness of the light reflective layer ranges from 2µm to 8µm.
However, it would have been obvious to form the thickness of the light reflective layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 8, Sakariya in Fig. 6B does not explicitly disclose a thickness of the light reflective layer is greater than a thickness of the luminescent layer.
However, it would have been obvious to form the thickness of the light reflective layer greater than the thickness of the luminescent layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 13, Sakariya in Fig. 6B teaches a thickness of the black matrix layer is between 1µm – 50µm (¶ 43), which overlaps the claimed range of less than 10µm. 
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the black matrix layer thickness of between 1µm – 50µm taught by Sakariya overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Sakariya in Fig. 6B teaches a thickness of the black matrix layer 126 is between 1µm – 50µm (¶ 43), which overlaps the claimed range of less than 2µm.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the black matrix layer thickness of between 1µm – 50µm taught by Sakariya overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Sakariya does not explicitly disclose a thickness of the light reflective layer ranges from 2µm to 8µm.
However, it would have been obvious to form the thickness of the light reflective layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 15, Sakariya in Fig. 6B teaches a thickness of the black matrix layer 126 is between 1µm – 50µm (¶ 43), which overlaps the claimed range of less than 2µm.
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the black matrix layer thickness of between 1µm – 50µm taught by Sakariya overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Sakariya does not explicitly disclose a thickness of the light reflective layer ranges from 2µm to 8µm.
However, it would have been obvious to form the thickness of the light reflective layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 17, Sakariya in Fig. 6B does not explicitly disclose a thickness of the light reflective layer is greater than a thickness of the luminescent layer.
However, it would have been obvious to form the thickness of the light reflective layer greater than the thickness of the luminescent layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.L./Examiner, Art Unit 2895          

/JAY C CHANG/Primary Examiner, Art Unit 2895